Citation Nr: 1108016	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-23 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to service-connected left leg amputation disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1953 until August 1958.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the above-referenced claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

The Veteran claims that his current right knee disorder is related to his service-connected left leg amputation disability.  The claims file reflect that the Veteran suffered injuries due to an in-service controlled live fire demonstration, during which explosive artillery ammunition landed within the Veteran's unit; as a result of his injuries, his left leg was amputated above the knee.  He is currently service-connected for the left leg amputation.  Thereafter, the Veteran has used a prosthetic in place of his left leg.  According to the Veteran, he has predominately relied on his right leg ever since the in-service incident.  More specifically, he claims that due to his primary reliance on his right leg, his right knee gives way, causing him to suffer falls.  It is his contention that his left leg amputation has caused his current right knee disorder.  

The Board notes that service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for certain chronic disease, such as arthritis, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within seven years from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that in addition to the legal criteria for direct service connection described above, service connection is provided on a secondary basis for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service- connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen.  71 Fed. Reg. 52, 744-52, 747 (2006).

The Veteran's VA and private medical records reflect treatment for his right knee symptomatology.  A July 1996 private treatment record shows that he underwent surgical repair of the tendons in his right knee following a fall earlier that month.  A May 2005 VA treatment record documents the Veteran's report of weakness, pain, and giving way of his right knee.  The examiner noted the Veteran's history of a in-service left leg amputation.  On the clinical examination the Veteran was noted to have significant weakness in his right quadriceps; the diagnosis was internal derangement of the right knee, noted as probable chondromalacia.

In June 2006, the Veteran underwent a VA joints examination to assess his claimed right knee disorder.  The examiner noted that the Veteran's medical history was significant for the in-service left leg amputation, as well as an in-service right tibia fracture.  In addition, he noted the Veteran's 1996 right knee surgery.  Following a clinical evaluation, the diagnosis, in part, was degenerative change in the patellofemoral compartment of the right knee.  The examiner opined as follows:

Due to the fact that this patient has been weight bearing over the past 50 years following his injury and subsequent amputation with a prosthesis, it is less likely than not that his right knee complaint and findings are caused by the result of his trauma in 1957 that required amputation of his left leg above the knee and treatment of his fracture of the lower extremity of his right leg.

In the June 2007 Statement of Case, the RO interpreted the June 2006 VA examiner's opinion as addressing whether the Veteran's right knee disorder is related to his service-connected left leg amputation and residuals of the right tibia fracture.  Specifically, the RO stated that the VA examiner opined that it was less likely than not that the claimed right knee disorder is caused by the service-connected left leg amputation or the right tibia fracture disabilities, as the right knee disorder is located in the Veteran's patellofemoral compartment.  Thus, the RO determined that secondary service connection is not warranted.

In a February 2010 Informal Hearing Presentation, the Veteran's accredited representative essentially asserted that the June 2006 VA examiner's opinion did not directly address whether secondary service connection is warranted in this case.  The Veteran's representative asserted that the June 2006 VA only addressed whether direct service connection is warranted, as the VA examiner only discussed whether the Veteran's right knee disorder is related to his in-service 1957 accident.  The representative reiterated that the Veteran is not seeking direct service connection in this case, and is instead claiming service connection for the right knee disorder on a secondary basis. 

In light of the foregoing, the Board finds that additional development is needed with respect to the Veteran's claim.  As described above, the June 2006 VA examiner's opinion is open to multiple, conflicting interpretations; thus, it does not provide a definitive opinion as to the question of whether the Veteran's current right knee disorder is caused or aggravated by his service-connected left leg amputation disability.  Therefore, the Board finds the June 2006 VA examiner's opinion to be inadequate with which to decide the Veteran's claim.  The Board notes that assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Thus, the Board finds that further development is warranted in this case so that a medical opinion may be obtained regarding whether the Veteran's right knee disorder is etiologically related to any of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain a medical opinion from an appropriate VA examiner to determine whether the Veteran's current right knee disorder is related to any of the Veteran's service-connected disabilities.  The examiner shall review the claims folder and the examination report should indicate that review.  

Following the requested review of the claims file, the examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent likelihood or greater) that the Veteran's current right knee disorder is caused or aggravated by any of the Veteran's service-connected disabilities, to include his service-connected left leg amputation disability.  

The examiner is requested to provide a detailed rationale for each opinion expressed and conclusion reached.  It is requested that the examiner consider and reconcile any additional opinions and diagnoses of record or any contradictory evidence regarding the above.  If the examiner finds it impossible to provide the requested opinion without resorting to mere speculation, he or she should so indicate and should further explain why an opinion cannot be rendered.

2.  Upon completion of the foregoing, and all necessary notice requirements, the RO/AMC shall readjudicate the claim.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and allowed the appropriate time for response.   Thereafter, the case should be returned to the Board following the purpose of appellate disposition.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


